Exhibit 10.1

AMENDMENT NUMBER NINE TO AMENDED AND RESTATED
CREDIT AGREEMENT

This AMENDMENT NUMBER NINE TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 4, 2007, is entered into among DECKERS OUTDOOR
CORPORATION, a Delaware corporation (“Borrower”), and COMERICA BANK, a Michigan
banking corporation, successor by merger to Comerica Bank-California, a
California banking corporation (“Bank”), with reference to the following facts:

A.            Borrower and UGG Holdings, Inc., a California corporation (“UGG”),
on the one hand, as co-borrowers, and Bank, on the other hand, previously
entered into that certain Amended and Restated Credit Agreement, dated as of
November 25, 2002, as amended from time to time (as so amended, the
“Agreement”);

B.            UGG has duly merged with and into Borrower and Borrower is the
surviving entity; and

C.            Borrower and Bank desire to amend the Agreement in accordance with
the terms of this Amendment.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

1.             Defined Terms.  All initially capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Agreement.

2.             Amendment to Section 1.1.

(a)          The definition of “Revolving Loans Maturity Date” is hereby amended
in its entirety as follows:  “‘Revolving Loans Maturity Date’ means June 1,
2009.”

3.             Representations and Warranties.  In order to induce Bank to enter
into this Amendment, Borrower hereby represents and warrants to Bank that:

(a)          No Event of Default or Unmatured Event of Default is continuing;

(b)          All of the representations and warranties set forth in the
Agreement and the Loan Documents are true, complete and accurate in all respects
(except for representations and warranties which are expressly stated to be true
and correct as of the Closing Date); and

(c)          This Amendment has been duly executed and delivered by Borrower,
and after giving effect to this Amendment, the Agreement and the Loan Documents
continue to constitute the legal, valid and binding agreements and obligations
of Borrower, enforceable in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.


--------------------------------------------------------------------------------


4.             Conditions Precedent to Effectiveness of Amendment.  The
effectiveness of this Amendment is subject to and contingent upon the
fulfillment of each and every one of the following conditions:

(a)          Bank shall have received this Amendment, duly executed by Borrower
and Bank;

(b)          No Event of Default, Unmatured Event of Default or Material Adverse
Effect shall have occurred and be continuing; and

(c)          All of the representations and warranties set forth herein, in the
Loan Documents and in the Agreement shall be true, complete and accurate in all
respects as of the date hereof (except for representations and warranties which
are expressly stated to be true and correct as of the Closing Date).

5.             Counterparts; Telefacsimile Execution.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Amendment.  Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment.  Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

6.             Integration.  The Agreement as amended by this Amendment
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and thereof, and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.

7.             Reaffirmation of the Agreement.  The Agreement as amended hereby
and the other Loan Documents remain in full force and effect.

[signatures follow]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.

DECKERS OUTDOOR CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By

 

/s/ Zohar Ziv

 

 

Name:

Zohar Ziv

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

COMERICA BANK,

 

a Michigan banking corporation, successor by
merger to Comerica Bank-California, a California
banking corporation

 

 

 

 

 

By:

 

/s/ Geoffrey Matthews

 

 

Name:

Geoffrey Matthews

 

Title:

Vice President

 

3


--------------------------------------------------------------------------------